FILED
                            NOT FOR PUBLICATION                                JUL 29 2015

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


In re: GAREGIN PAPAZOV,                          No. 13-60086

               Debtor,                           BAP No. 12-1584


ELIZABETH GOLDENBERG, Trustee,                   MEMORANDUM*

               Appellant,

  v.

DEUTSCHE BANK NATIONAL TRUST
CO.,

               Appellee.


                           Appeal from the Ninth Circuit
                            Bankruptcy Appellate Panel
             Kirscher, Dunn, and Clement, Bankruptcy Judges, Presiding

                             Submitted July 9, 2015**
                               Pasadena, California

Before: REINHARDT, TASHIMA, and CLIFTON, Circuit Judges.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Trustee Elizabeth Goldenberg appeals the Bankruptcy Appellate Panel’s

denial of her motion to reopen debtor Garegin Papazov’s Chapter 7 bankruptcy

case. We affirm.

      Appellant lacks Article III standing because she has not suffered an injury in

fact. See Sprint Commc’ns Co. v. APCC Serv., Inc., 554 U.S. 269, 273 (2008).

Appellant had no legal relationship with Papazov, was not negatively affected by

Papazov’s bankruptcy case, and suffered no perceivable injury in fact. Even

assuming that Appellant had standing, we would affirm.

      Appellant claims she is a party in interest capable of reopening Papazov’s

bankruptcy case under 11 U.S.C. § 350(b) and Federal Rule of Bankruptcy

Procedure 5010 (“Bankruptcy Rule 5010”). Appellant’s argument fails on two

alternative grounds.

      First, Appellant lacked standing to reopen Papazov’s bankruptcy case as a

party in interest. Bankruptcy Rule 5010 allows a debtor or other party in interest to

reopen a bankruptcy case under § 350(b), but the provision does not define party in

interest. Fed. R. Bankr. P. 5010; 11 U.S.C. § 350(b) (2015). We look instead to

11 U.S.C. § 1109(b), which identifies a party in interest as “the debtor, the trustee,

a creditors’ committee, an equity security holders’ committee, a creditor, an equity

security holder, or any indenture trustee.” 11 U.S.C. § 1109(b) (2015). The


                                           2
§ 1109(b) list is not exclusive, and “courts must determine on a case by case basis

whether the prospective party has a sufficient stake in the proceedings so as to

require representation.” Motor Vehicle Cas. Co. v. Thorpe Insulation Co. (In re

Thorpe Insulation Co.), 677 F.3d 869, 884 (9th Cir. 2012) (citing In re Amatex

Corp., 755 F.2d 1034, 1042 (3rd Cir. 1985)).

      Appellant was not Papazov’s debtor, trustee, creditors’ committee, equity

security holders’ committee, creditor, equity security holder, or indentured trustee.

§ 1109(b). Appellant was not otherwise included within the term party in interest

because she lacked a sufficient stake in Papazov’s bankruptcy proceeding. In re

Thorpe Insulation Co., 677 F.3d at 884. The 8383 Grand View Drive property was

subject to foreclosure due to the default in payments on the Lukashin note. That

property was owned by the Goldenberg Family Trust both before and after the

filing of Papazov’s bankruptcy petition. It was not owned by Papazov. His

bankruptcy should have had no impact on that property or any other rights of

Appellant. Specifically, the order granting the motion for relief from the automatic

stay under 11 U.S.C. § 362 (“Order”) never affected Appellant because there was

no automatic stay in place from which relief was required. Appellant’s only

perceivable grievance is that Deutsche Bank National Trust Company may have




                                          3
exaggerated the scope of the Order in a California state court proceeding, but that

could properly be dealt with by the state court.

      Second, Appellant may not reopen Papazov’s bankruptcy case under

§ 350(b) because it was never closed pursuant to § 350(a). See 11 U.S.C. § 350

(2015); Armel Laminates, Inc. v. Lomas & Nettleton Co. (In re Income Property

Builders, Inc.), 699 F.2d 963, 965 (9th Cir. 1982) (finding that a bankruptcy case

may not be reopened under § 350(b) unless it was closed, as opposed to dismissed,

under § 350(a)). As such, the Bankruptcy Appellate Panel properly dismissed

Appellant’s claim. Appellant has not contested this alternative ground of dismissal

and has therefore waived the issue.

      AFFIRMED.




                                          4